  Case: 3:17-cv-00006-TMR Doc #: 219 Filed: 06/05/19 Page: 1 of 1 PAGEID #: 6073



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JOSEPH GUGLIELMO,                             :

       Plaintiff,                             :

                                              :      Case No. 3:17-CV-6
       vs                                            District Judge Thomas M. Rose
                                              :

MONTGOMERY COUNTY, OHIO and
THE MONTGOMERY COUNTY BOARD
OF COMMISSIONERS, et al., :

       Defendants.                            :


                     ORDER OF DISMISSAL: TERMINATION ENTRY

        The Court having been advised that the above matter has been settled, IT IS ORDERED
that this action is hereby DISMISSED, without prejudice, provided that any of the parties may,
upon good cause shown within sixty (60) days, reopen the action if settlement is not
consummated.
        Parties may submit a substitute Judgment Entry once settlement is consummated within
the sixty (60) day period. Parties intending to preserve this Court’s jurisdiction to enforce the
settlement should be aware of Kokkonen v. Guardian Life Ins. Co. of America, 114 S.Ct. 1673
(1994), and incorporate appropriate language in any substituted judgment entry. The Court will
retain jurisdiction to enforce the terms of the settlement between the parties, if necessary.


       IT IS SO ORDERED.


                                             s/Thomas M. Rose
Date: June 5, 2019
                                             Thomas M. Rose, Judge
                                             United States District Court
